Case 9:12-cv-80577-KAM Document 277 Entered on FLSD Docket 02/15/2019 Page 1 of 3




                            U NITED STATES D ISTR ICT C O U RT
                            SO UTH ERN D ISTR ICT O F FLO R IDA

                         Case 9:12-cv-80577-M A RM N A TTH EW M A N
  BRIA N KEIM ,,individually and
  on behalfofotherssim ilarly situated,

  Plaintf
                                                               FILED BY                  D.C.
  A DF M ID A TLAN TIC,LLC ,a foreign
  lim ited liability com pany, AM ER ICAN H UTS                       FE2 15 2919
  IN C.,a foreign corporation,AD F PIZZA 1,LLC,a                     ANGELA E.NOBLE
  foreign lim ited liability com pany,AD F PA ,LLC,                  CLEHK U S DIST.CI
                                                                     s.D.oF4tk.-w.Re.
  a foreign lim ited liability com pany,and
  PIZZA H UT,lN C .,a foreign corporation

  Defendants.
     O R DER G RA N TIN G PLAIN TIFF'S CO NSEN T M O T IO N T O O R DE R SPR IN T TO
            PRODUCE DOCUM ENTS IN RESPONSE TO SUBPOENA IDE 2761
         This Cause is before the Courtupon Plaintiff's Consent M otion to Order Sprint to
  Produce Docum ents in Response to Subpoena for Purposes of Class Notice.ECF No. 276.
  Plaintiffm oved the Court,with theconsentofSprintand Defendants,to orderSprintto produce
  datarelated to itssubscriberswho residein Californiaand Pennsylvania,assetforth in Plaintiffs
  subpoena.The Courtbeing fully advised in the prem ises approvesthe m otion assetforth below .
         In orderto send class notice,Plaintiff ssubpoena,dated February 7,2019,seeks:
         (1) Foreach ofthetelephonenumberslisted intheSpreadsheetNumber1attachedto
         Plaintiff'sFebruary 7,2019Subpoena,identifythe(1)name,(2)mailingaddress,and(3)
         em ail address of the account-holding subscriber to that telephone num ber betw een
         November 1,2010 and January 31,2013 by appending additionalcolumnsto Spreadsheet
         Number1.

         (2)    Ifa telephone numberdoesnotbelong to a subscriberoruserduring the entire
         N ovem ber 1,2010 to January 31,2013 tim efram e,please append an additionalcolum n to
         Spreadsheet N um ber 1 stating the date range the telephone num ber did belong to a
         subscriber oruser.

         (3)    Foreachofthetelephonenumberslisted in theSpreadsheetNumber2attachedto
         Plaintiff's February 7,2019 subpoena, identify the subscriber of the account,and any
Case 9:12-cv-80577-KAM Document 277 Entered on FLSD Docket 02/15/2019 Page 2 of 3



         users,as wellas w hich telephone num bers are associated w ith each person by appending
         an additionalcolum n to SpreadsheetN um ber2.

         The Courtfinds that pursuant to Cal.Pub.Util.Code j 28944*,and as expressly
  authorized by this Order, Sprint shall produce the above requested inform ation as requested in
  Plaintiff s February 7,2019 subpoena.
         A s to Sprint's Pennsylvania custom ers, the C ourt tinds Pennsylvania 1aw expressly
  allowsproduction Skasauthorized by federal1aw.''ThePennsylvania W iretapping and Electronic
  Surveillance ControlActprovides that'klal person or entity may divulge a record orother
  infonnation pertaining to a subscriberto,or custom erof,the service ...as authorized by Federal
  1aw...''18Pa.C.S.A.j5742(c)(4)Accordingly,thisOrderforproduction iscontemplatedby and
  consistent with Pennsylvania law,and provides Sprintany requisite authority to produce the
  requested data.
         A ccordingly, it is O RD ER ED A N D A D JUD G E D Sprint shall produce the follow ing
  inform ation foreach applicable person in California and Pennsylvania:
         (1) Foreach ofthetelephonenumberslistedin theSpreadsheetNumber1attachedto
         Plaintiff'sFebruary7,2019 Subpoena,identifythe(1)name,(2)mailingaddress,and(3)
         em ail address of the account-holding subscriber to that telephone num ber betw een
         N ovem ber 1,2010 and January 31,20 13 by appending additionalcolum ns to Spreadsheet
         N um ber 1.
         (2)    lfa telephone numberdoesnotbelong to a subscriberoruserduring the entire
         November 1,2010 to January 31,2013 timeframe,please append an additionalcolumn to
         Spreadsheet N um ber l stating the date range the telephone num ber did belong to a
         subscriberoruser.
                Foreach ofthe telephone num bers listed in the SpreadsheetN um ber2 attached to
         Plaintiff's February 7, 2019 subpoena, identify the subscriber of the account, and any
         users,as w ellasw hich telephone num bers are associated w ith each person by appending
         an additionalcolum n to SpreadsheetN um ber2.
Case 9:12-cv-80577-KAM Document 277 Entered on FLSD Docket 02/15/2019 Page 3 of 3


                                                                        4
        ooxE ANo ORDERED inchambersatwestpalm Beach,Florida,this /5-'dayof
  Febnlary 2019.

                                           %    .'
                                          W ILLIA M M A T EW M AN
                                          U N ITED STA TE M A G ISTRATE JUD G E
